                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN


 WILLIAM J. FRENCH and
 SANDRA M. FRENCH, individually and on
 behalf of all others similarly situated,
                                                      CIVIL ACTION NO. _____________
                          Plaintiffs,
                                                      JURY TRIAL DEMANDED
            vs.

 THE NORTHWESTERN MUTUAL LIFE
 INSURANCE COMPANY and
 NORTHWESTERN MUTUAL LONG-
 TERM CARE INSURANCE COMPANY,

                          Defendants.



                                  CLASS ACTION COMPLAINT


       Plaintiffs, William J. French and Sandra M. French, on behalf of themselves and others

similarly situated, for their Complaint against Defendants The Northwestern Mutual Life

Insurance Company (“NML”) and Northwestern Long-Term Care Insurance Company (“NLTC”),

allege, on information and belief, except for their personal information, as follows:


                                        NATURE OF THE CASE

       1.         Plaintiffs bring this action to obtain relief for unlawful alterations to the terms of

Individual, Tax-Qualified, Guaranteed Renewable, Comprehensive, Long-Term Care Insurance

Policies (“QLTCI Policy,” “Policy,” or “Contract”) that Plaintiffs purchased from Defendants.

       2.         In August 1996, Congress enacted the Health Insurance Portability and

Accountability Act of 1996 (“HIPAA”), Pub. L. 104–191, 110 Stat. 1936, 2054 and 110 Stat. at




            Case 2:20-cv-01090-BHL Filed 07/16/20 Page 1 of 48 Document 1
2065t, which, among other things, added to the Internal Revenue Code of 1986 (the “Code”)

provisions that regulate, inter alia, the terms, and federal tax consequences of QLTCI contracts.

       3.       In August 2007, while living in Texas, each Plaintiff purchased a QLTCI Policy

from NLTC, a wholly owned subsidiary of NML.

       4.       On May 2, 2018, NML advised Plaintiffs that: (1) effective on August 8, 2018, each

Plaintiff’s Annual Premium of $6,679.30 would be increased by $1,878.50 and that, (2) effective

August 8, 2021, each premium would be further increased an additional $2,407.20, for a total

increase of $4,285.70. NML revealed to policyowners neither the discriminatory nature of these

increases nor that they were expected to cost all policyowners over $10 billion in premiums in a

manner contrary to law.

       5.       HIPAA added §7702B “Treatment of Qualified Long-Term Care Insurance” to the

Code. Section 7702B(b)(1) provides that a QLTCI contract must be “Guaranteed Renewable,” as

defined by §7702B(g), the Code’s “Consumer Protection Provisions.” These are based on

provisions of the Model Long-Term Care Regulation 1993, adopted by the National Association

of Insurance Commissioners (“NAIC”), an organization composed of the insurance commissioners

for the District of Columbia, the 50 States (collectively, “the 51 States”), and five U.S. territories.

They: (1) prohibit unilateral alteration of any provision of the Contract by the insurer; (2) permit

premiums to be altered on the basis of one guaranteed renewable class in accordance with the

issuer’s experience with that class, and (3) require that, in addition to the Code, an insurer must

also comply with any “more stringent” LTCI requirements adopted by a state. To ensure these

terms are met, Congress, among other things, required insurers to “describe clearly and concisely”

each “circumstance under which [sic] premium may change.”




                                          2
            Case 2:20-cv-01090-BHL Filed 07/16/20 Page 2 of 48 Document 1
       6.       NML’s Rate Increase Filings unilaterally altered these terms. Rather than one

guaranteed renewable class as required by law, NML apportioned its increases in a discriminatory

manner among certain of its innumerable “classes” and “subsets of classes” that it secretly created

and long-concealed from regulators and policyowners. Further, it did not base its rate increases on

the claims experience of its policyowners; rather, it based them on the experience of strangers to

the policy. NML’s unilateral contract alterations violated those provisions of the Code, IRS

Regulations, State LTCI Regulations and the Contract intended to protect policyowners from

unlawful rate increases.

       7.       In such a situation, a regulated party cannot escape a contractual obligation to

furnish its counterparty with a product at an agreed rate by unilaterally filing with the regulator a

schedule that increases the counterparty’s rates. See United Gas Co. v. Mobile Gas Corp., 350

U.S. 332 (1956) & FPC v. Sierra Pacific Power Co., 350 US 348 (1956).

       8.       While Mobile acknowledges that the “‘filed-rate’ procedure applies to changes in

contracts,” it holds that this means “only that contracts may be changed, not that they may be

changed unilaterally.” Mobile, 350 U.S. at 340 (emphasis added). In fact, the “filing requirement”

is nothing more than “a precondition to changing a rate”; it is “not an authorization to change rates

in violation of a lawful contract.” Morgan Stanley Capital Grp. Inc. v. Pub. Util. Dist. No. 1 of

Snohomish Cty., Wash., 554 U.S. 527, 533 (2008) (emphasis in original). Nor is a state regulator

authorized to accept a Rate Increase Filing contrary to federal law or to a valid contract. Federal

common law voids unilaterally altered contracts and rate increases based on unilaterally altered

contracts. Contracts that comply with the Code have the status of a filed tariff; those that do not

are void.




                                          3
            Case 2:20-cv-01090-BHL Filed 07/16/20 Page 3 of 48 Document 1
                               I.       JURISDICTION AND VENUE

       9.       Plaintiffs are citizens of Connecticut residing in Essex, Connecticut, having moved

there from Texas in 2011.

       10.      NML, a mutual insurance company organized under Wisconsin law, has its

principal place of business in Milwaukee, Wisconsin. NML is licensed to do and is doing business

in Wisconsin, Texas, and other states. As a mutual company, NML is owned by its policyowners.

       11.      NLTC, an insurance company organized under Wisconsin law, has its principal

place of business in Milwaukee, Wisconsin. NLTC is licensed to do and is doing business in

Wisconsin, Texas, and other states.

       12.      The Court has subject matter jurisdiction pursuant to the Class Action Fairness

Act, 28 U.S.C. §§1332(d), 1453 and 1711–1715, because this action involves approximately

170,000 policyowners residing across the county with claims similar to Plaintiffs,’ and the amount

in controversy, as measured by their aggregate claims, is well in excess of $1 billion, exclusive of

interest and costs.

       13.      Venue is proper in Wisconsin pursuant to 28 U.S.C. §1391(b)(1) and (2).

                                II.     NLTC IS NML’S ALTER EGO

       14.      Pursuant to agreements between NML and NLTC, NML provides all legal,

accounting, investment, marketing, and information technology services necessary for NLTC’s

operations. NLTC has no employees and its QLTCI policies are sold exclusively by NML’s

captive sales force. At all times material, NML dominated and controlled NLTC to the point that

separate corporate personalities did not exist. NLTC is an alter ego of NML and references to

NML include both NML and NLTC, unless the context otherwise requires.




                                          4
            Case 2:20-cv-01090-BHL Filed 07/16/20 Page 4 of 48 Document 1
                    III.   THE LONG-TERM CARE INSURANCE INDUSTRY

         15.    Long-Term Care Insurance (LTCI) is intended to pay for a variety of services for

people who are unable to care for themselves. LTC services include assistance in the home or in an

institution, such as a nursing home. Consumers of LTCI are advised that by purchasing it at an early

age, they can secure more favorable premium rates than would otherwise be available. LTCI holds

out the promise that, by paying reasonable premiums while policyowners are relatively young and

healthy, they will be protected by that coverage against significant health care expenses in their later

years.

         16.    The McCarran Ferguson Act of 1945, 15 U.S.C. §§1011-1015, exempted the

business of insurance from indirect federal regulation, which permitted states to regulate the health

insurance industry with little federal oversight. This lack of oversight allowed abuses to thrive in

the LTCI industry. Dishonest LTC insurance, formerly "Nursing Home Care Insurance,” sales

practices were exposed in hearings by Congress in 1978. See “Abuses In The Sale Of Health

Insurance To The Elderly,” Hearing Before The Select Committee On Aging, House of

Representatives Ninety-Fifth Congress Second Session, November 28, 1978. Yet, aside from

occasional hearings, Congress proved unwilling and the states proved unable to stem the tide of

abuses—which proliferated.

         17.    Certainly, the abuses continued into the mid-1990’s. Speaking in support of a Bill

entitled, “Long-Term Care Insurance Tax Treatment and Consumer Protection Act,” a precursor

to HIPAA’s Long-Term Care Insurance provisions, one Congressman observed in 1995 that:

         Abuses of consumers in the long-term care insurance market are so severe–so
         severe–that a past president of the [NAIC] has said that the very viability of this
         product is in question.

Congressional Record Volume 141, Number 65 (Friday, April 7, 1995) (remarks of Hon.
Fortney Pete Stark).



                                         5
           Case 2:20-cv-01090-BHL Filed 07/16/20 Page 5 of 48 Document 1
          IV.        THE LAW DEFINES THE CRITICAL TERMS OF A QLTCI CONTRACT

                A.       PROVISIONS OF THE INTERNAL REVENUE CODE AND IRS REGULATIONS

                1.       THE CODE PERMITS ONE GUARANTEED RENEWABLE CLASS FOR EACH
                                  INSURER’S QLTCI POLICY TYPE

         18.         If the language of a statute or regulation is plain, “the sole function of the courts is

to enforce it according to its terms.” Caminetti v. United States, 242 U.S. 470, 485 (1917).

Legislation enacted by Congress is presumed to say what Congress means and to mean what

Congress says. Such legislation is likewise presumed to comply with the rules of grammar. A

statutory term that has an established legal meaning must, absent clear instructions to the contrary,

be interpreted in light of that meaning. Regarding guaranteed renewable contracts, Congress uses

the term “class” to mean one class, it uses the term “classes” to mean more than one class. Nor has

Congress authorized insurers to interpret the term “class,” as used in HIPAA, as other than a

singular term; indeed Congress, the IRS, and NML’s Contracts permit only a singular construction.

         19.         In August 1996 Congress, by HIPAA, added §7702B(a)(5) to the Code. It provides

that a “[QLTCI] contract shall be treated as a guaranteed renewable contract subject to the rules of

section 816(e).” 1 Code §7702B(b)(1) defines a QLTCI contract as one that is “guaranteed

renewable” and meets the requirements of Code §7702B(g), the Code’s “Consumer Protection

Provisions.”

         20.         The term “guaranteed renewable,” as used in the Code, has a long history. In 1959

Congress enacted the Life Insurance Income Tax Act, which amended the Internal Revenue Code

of 1954 by adding §801(e) to provide that, “[f]or purposes of this part, guaranteed renewable life,




1
    Section 801(e) of the Code of 1954 was renumbered §816(e) by the Tax Reform Act of 1984.



                                         6
           Case 2:20-cv-01090-BHL Filed 07/16/20 Page 6 of 48 Document 1
health and accident insurance shall be treated in the same manner as noncancellable life, health

and accident insurance.”

       21.     The House Finance Committee Report concerning §801(e) states as follows:

               Guaranteed Renewable contracts—The bill provides that guaranteed renewable
               life, health and accident insurance will be treated in the same manner as
               noncancellable life, health and accident insurance. Reserves with respect to such
               insurance will, therefore, be treated in the same manner as life insurance reserves
               for purposes of computing taxable investment income and gains from operations.
               The type of insurance contracts referred to are life, health and accident policies
               which are not cancellable by the company but under which the insurance
               company reserves the right to adjust premiums rates by classes in accordance
               with experience under the type of policy involved. (emphasis added).

       22.     By virtually identical language, the Senate Report also emphasized that a rate

increase must be based on the policy type and not on a policy form or policy option. Thereafter,

the IRS promulgated regulation §1.801-3(d), which embodies that requirement in a rule of law, as

follows:

               Guaranteed renewable life, health and accident insurance policy. The term
               “guaranteed renewable life, health and accident insurance policy” means a
               health and accident contract or a health and accident contract combined with
               a life insurance or annuity contract, which is not cancellable by the company
               but under which the company reserves the right to adjust premiums by classes in
               accordance with the experience under the type of policy involved, and with respect
               to which a reserve in addition to the unearned premiums (as defined in paragraph
               (c) of this section) must be carried to cover that obligation. (emphasis added).

       23.     Congress, in the legislative history of §801(e), and the IRS, in Reg. §1.801-3(d),

used the term “classes” when referring to more than one guaranteed renewable policy type, each

of which requires a separate class which aggregates an insurer’s experience of the type of policy

involved. However, when a single guaranteed renewable policy type is referred to, Congress and

the IRS used the singular term “class.”

       24.     The Code’s Consumer Protection Provisions adopt provisions of the NAIC’s Model

LTCI Act 1993 and Model LTCI Regulation 1993 (the “Model LTCI Act” and “Regulation 1993”).



                                         7
           Case 2:20-cv-01090-BHL Filed 07/16/20 Page 7 of 48 Document 1
The most significant of these is NAIC Model Regulation Sec. 6. A. (2), which the Code

incorporates at §7702B(g)(2)(A)(i)(I) (but misidentifies as Sec. 7. A. (2)). By its use of singular

terminology, the NAIC—and therefore Congress—permitted only one QLTCI class, as follows:

               The term ‘guaranteed renewable’ may be used only when the insured has the right
               to continue the long-term care insurance in force by the timely payment of
               premiums and when the insurer has no unilateral right to make any change in any
               provision of the policy or rider while the insurance is in force and cannot decline to
               renew, except that rates may be revised by the insurer on a class basis. (emphasis
               added).

       25.     The singular term “on a class basis” adopted by Congress in §7702B(g)(2)(A)(i)(I)

echoes the singular terms used in the legislative history of §801(e) and in IRS Reg. §1.801-3(d)—

i.e., “in accordance with the experience under the type of policy involved”—to confirm that a

premium increase for a guaranteed renewable contract must be based on a single aggregate

experience for each policy type.

       26.     The NAIC’s “Long Term Care Insurance Personal Worksheet” provides that “by

state law the insurance company must fill out a portion of the information on the worksheet,”

including the line requiring disclosure of the “Type of Policy (noncancellable/guaranteed

renewable).” Accordingly, the Long-Term Care Personal Worksheet that Plaintiffs received

specifically identifies the “Type of Policy” as “Guaranteed Renewable.” (emphasis added).

       27.     To comply with the Code, a QLTCI policy premium increase must not

discriminate—a paramount requirement of Congress in legislation of this type. The rule is violated

when similarly situated consumers are required to pay different rates for the same services. Only

if a rate increase for similarly situated policyowners is assessed by an equal percentage across each

of the insurer’s single QLTCI class of similar policies is discrimination avoided as each

policyowner receives a uniform percentage increase, and thereby remains in the same premium

position vis-à-vis other similarly situated policyowners.



                                        8
          Case 2:20-cv-01090-BHL Filed 07/16/20 Page 8 of 48 Document 1
   2.         THE IRS QLTCI REGULATION PERMITS ONLY ONE GUARANTEED RENEWABLE
                                 UNDERWRITING CLASS

        28.     In January 1999 the IRS promulgated its “final Income Tax Regulations relating to

consumer protection with respect to [QLTCI contracts] and relating to events that will result in the

loss of grandfathered status for [LTCI contracts] issued prior to January 1, 1997.”

        29.     Paralleling the Code’s prohibition against unilateral alterations by an issuer of a

QLTCI Contract, IRS Reg. §1.7702B instructs that the Code’s NAIC-based provisions must be

followed precisely, as follows:

                “Sections 7702B and 4980C reference NAIC model provisions that specify exact
                language (including punctuation), format, and content that must be included in
                long-term care contracts, applications, outlines of coverage, policy summaries, and
                notices.” (emphasis added).

        30.     The Regulation further provides that a LTCI contract issued prior to January 1,

1997, the effective date of HIPAA’s Code amendments, may be exchanged without tax

consequences for a QLTCI contract if, among other things, the replacement policy meets the

Code’s requirements for a QLTCI contract by providing for “a comprehensive increase or

decrease in premiums for contracts that have been issued on a guaranteed renewable basis.”

(emphasis added). The IRS’s use of the term “classwide” refers to all “contracts that have been

issued on a guaranteed renewable basis,” which is to say the single QLTCI class that the Code

permits.

        31.     In this context, “comprehensive increase or decrease in premiums for contracts that

have been issued on a guaranteed renewable basis” evinces the IRS’ understanding that Congress

intended that policyowners who purchase a particular guaranteed renewable “policy type” be

included in one all-inclusive class based on that policy type. Because all of NML’s QLTCI




                                         9
           Case 2:20-cv-01090-BHL Filed 07/16/20 Page 9 of 48 Document 1
contracts were “issued on a guaranteed renewable basis,” all of its QLTCI policyowners, by law,

must be in a single classwide Guaranteed Renewable, Comprehensive Class.

       32.        Consistent with §7702B(g)(2)(A)(i)(I), IRS Reg. §1.801—3(d) further provides

that reserves for guaranteed renewable policies must be calculated on a single guaranteed

renewable class basis, i.e., based on the policy type, which is how NML calculates its QLTCI

reserves. On May 24, 2017, it advised the Texas Department of Insurance (“TDI”) that it

“performed asset adequacy testing on our LTC block in the aggregate. The Additional Reserves

… due to asset adequacy testing are calculated in aggregate for the product line and are not

attributed to specific contracts or forms.” (emphasis added).

             3.      THE OUTLINE OF COVERAGE REQUIRED BY THE CODE PERMITS
                   ONLY ONE GUARANTEED RENEWABLE UNDERWRITING CLASS

       33.        HIPAA also added §4980C to the Code, “Requirements for Issuers of Qualified

Long-Term Care Insurance Contracts.” Subsection 4890C(c)(1)(A)(vi) incorporates NAIC Model

Regulation 1993 “Section 23 (standard form outline of coverage)” (but misidentifies it as Section

24), which requires issuers to provide prospective policyowners with an Outline of Coverage.

       34.        The Outline of Coverage, as set forth in NAIC 1993 Model Regulation 23, at ¶ E.

3. (d), requires an insurer to: “State whether or not the company has a right to change premiums

and if such right exists, describe clearly and concisely each circumstance under which the

premium may change.” (emphasis added).

       35.        NML’s TT.LTC Policy states that premiums may be changed “by class,” while the

TT.LTC Outline states that the “Company has the right to change premiums on a class basis.”

       36.        Whether its Outlines state that “Premiums may be increased by class” or that “[t]he

Company has the right to change premiums on a class basis,” NML chose terminology that permits

only one QLTCI Policy Class. Attached hereto as Exhibit A is a copy of the Outline Plaintiffs



                                       10
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 10 of 48 Document 1
received. Because NML’s Outline does not comply with the Code, the Outline Form identified by

the Code is part of the Contract as a matter of law.

    B.    THE CODE REQUIRES INSURERS TO COMPLY WITH ANY MORE STRINGENT STATE
                LTCI REQUIREMENTS THAN THOSE IMPOSED BY THE CODE

         37.     Code §7702B(a)(5) requires that a QLTCI “contract shall be treated as a

guaranteed renewable contract subject to the rules of section 816(e).” IRS Reg. §1.801-3(d) is

one such rule. It provides examples of guaranteed renewable policy types, such as life, accident,

and disability policies, and permits issuers to “adjust premiums by classes in accordance with the

experience under the type of policy involved.” (emphasis added). As alleged above, by requiring

premiums to be adjusted based on an insurer’s aggregate experience with a particular policy type,

here the QLTCI Policy—but not by policy form, policy option, or state of issue—the regulation

permitted NML only one guaranteed renewable QLTCI policyowner class.

         38.     Code §4980C(f) permits states to impose on QLTCI policies “more stringent” 2

requirements than does the Code. As adopted by the TDI, the Similar Policy Forms Regulation

more precisely subdivides such guaranteed renewable policies into three policy types, as follows:

                 (18) Long-term care benefit classifications—Institutional [LTCI] benefits only,
                 non-institutional [LTCI] benefits only, or Comprehensive [LTC] benefits;

                 (30) Similar Policy Forms—All of the [LTCI] insurance policies … issued by an
                 insurer in the [LTCI] benefit classification as the policy form being considered.

         39.     In late 2001 the TDI amended Subchapter Y, the Texas Long Term Care Insurance

Regulation, to ensure, among other things, that policyholders “affected by [LTCI] rate schedule

increases are protected” and that their policies “contain appropriate terms.”




2
 Stringent, “(of regulations, requirements or conditions) strict, precise, and exacting.” The New Oxford American
Dictionary, Oxford University Press, New York, 2001 at 1687.



                                        11
          Case 2:20-cv-01090-BHL Filed 07/16/20 Page 11 of 48 Document 1
       40.     The most important of the amendments are:             (1) the Similar Policy Forms

Regulation (“Similar Policy Forms”), which was added to Subchapter Y’s definitions section as

§3.3804(b)(18) and (30) TAC, and (2) the Potential Rate Increase Disclosure Regulation (“Rate

Increase Disclosure”), which was added as §3.3829 TAC. Effective in Texas on January 6, 2002,

they parallel NAIC Model LTCI Reg., 2000 [October], Secs. 4. D. and 9. D., respectively. Forty-

nine of the 51 States adopted the Similar Policy Forms, while 50 States require insurers to provide

the Rate Increase Disclosure Form to prospective policyowners. The Rate Increase Disclosure

Form Plaintiffs received is attached hereto as Exhibit B.

       41.     Because the Similar Policy Forms imposes “more stringent” requirements than the

Code, §4980C(f) requires that NML’s QLTCI Policies comply with these Similar Policy Forms

classifications in order to comply with Code. As NML sold only Comprehensive QLTCI Policies,

under the Code and state law these policies are both “guaranteed renewable” and “comprehensive”

policy types that belong in one class only.

       42.     The Rate Increase Disclosure is also more stringent than Code §816(e) and IRS

Reg. §1.801-3(d) but in a different respect. For, unlike federal law, it requires that issuers actually

disclose to prospective insureds that “…rates may go up based on the experience of all insureds

with similar policies.”(emphasis added).

       43.     Section 3.3804(a) TAC provides that “No long-term care insurance policy…may

be delivered or issued for delivery in this state, unless it complies with and contains definitions

in conformance with, this subchapter.” (emphasis added). Although none of NML’s QLTCI

Policies contains the definitions in §§3.3804(b)(18), (30) or §3.3829, their terms are nonetheless a

part of each Policy as a matter of law.




                                       12
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 12 of 48 Document 1
                 C.     RIGHT TO REDUCE COVERAGE AND LOWER PREMIUMS

       44.     In 1960, based on the legislative history of the 1959 Life Insurance Income Tax

Act, the IRS promulgated Reg. §1.801-3(d), which permits only one class for each guaranteed

renewable policy type issued by an insurer. Guided by that direction, in 1990, the NAIC’s Model

Long-Term Care Regulation 1990 used the singular term “on a class basis” in defining a

guaranteed renewable LTCI contract. Following the NAIC’s lead, State LTCI regulations also

adopted the singular term “on a class basis.” In 1996, Congress also employed the singular term,

“on a class basis,” in HIPAA’s amendments to the Code. The central presumption guiding the

construction of statutes and regulations should therefore be applied to the NAIC’s expertly drawn

Model LTCI Regulation 1990 as well – that the NAIC meant what it said and said what it meant

precisely because, in 1959, Congress meant what it said and said what it meant.

       45.     NML’s Rate Filings in 2001 and 2008, and its Rate Increase Filings in 2017 with

the TDI for its RR.LTC Series Policies state that “[o]ne underwriting class exists for all policies

issued.” NML’s Rate Filings and Rate Increase Filings for its TT.LTC Series Policies state that

three underwriting classes exist.

       46.     In 2014, the NAIC adopted Model LTCI Regulation Sec. 27. C. (1), “Right to

Reduce Coverage and Lower Premiums,” which permitted those who purchased policies after a

state’s adoption of the regulation to reduce premiums by reducing benefits based on “the same age

and underwriting class used to determine the premium for the coverage currently in force.” Here,

because NML had not previously received a rate increase, this regulation refers to NML’s original

underwriting class.

       47.     Sec. 27. C. (1) is consistent with the “one class” interpretation of Model LTCI

Regulation Section 6. A. (2)’s term “on a class basis” as adopted by the Code by requiring issuers




                                       13
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 13 of 48 Document 1
to use the original QLTCI underwriting class, i.e., the Guaranteed Renewable, Comprehensive

Class, for a rate increase.

        48.        NML’s rate increases were not based on one underwriting class; they were based

on numerous, unauthorized, fictitious classes that it used to impose discriminatory rates on its

QLTCI policyowners. NML’s fictitious classes have no basis in law or the Contract.

              V.      NML’S RATE FILINGS, MARKETING MATERIALS, AND
                                    POLICY TERMS

                    A.      NML’S RATE FILINGS FOR THE RS.LTC.1101 POLICY

        49.        Before selling a new QLTCI policy in Texas, an LTC insurer must submit a Rate

Filing to the TDI that includes an Actuarial Memorandum and Actuarial Certificate, the policy

form, and other materials to enable regulators to determine if the proposed policy and its design

comply with governing law. The Certificate must state, in part, that the actuary considered the

policy design in determining the initial premium schedule and that the filing “…complies with the

laws and regulations of your state…”. NML’s Rate Filings were standardized forms in all material

respects irrespective of the state in which the Contract was issued.

        50.        On March 2, 2002, NML submitted a Rate Filing for its RS.LTCI Contracts to the

TDI, in which it described the policy design as a “tax qualified long-term care policy under the

requirements of [HIPAA]. They are also designed to follow all of the requirements of the NAIC

[LTCI] Model Act and Regulation.”

        51.        The TDI rejected NML’s application on the grounds that it failed to comply with

provisions of the Code and the TDI Regulations. Over the next year, NML revised and resubmitted

documents until, on March 28, 2002, the TDI permitted the policy to be sold in Texas.

        52.        In December 2008, NML filed an application to amend the RS.LTC.(1101) Policy

and to merge it with a new RS.LTC.(0708) Policy form, which offered features not provided by



                                       14
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 14 of 48 Document 1
the RS.LTC(1011) Policy. NML’s cover letter represented that, “[t]he policy, including additional

benefits, is a tax-qualified long-term care policy under the requirements of [HIPAA]. It is also

designed to follow all of the requirements of the NAIC [LTCI] Model Act and Regulation.”

       53.     NML’s application was again rejected on the grounds that it did not comply with

the Code and the TDI’s LTCI Regulations. As before, NML eventually received permission to sell

the new policy form.

       54.     Each of NML’s RS.LTC Rate Filings before 2016 included an Actuarial

Memorandum that stated, in part, that “[o]ne underwriting class exists for all policies issued.” No

other class was hinted at in any NML Rate Filing before 2016.

                    B.        NML’S RATE FILINGS FOR THE TT.LTC.1010 POLICIES

       55.     In or about February 2010, NML submitted to the TDI Rate Filings for approval to

sell its TT.LTC.1010 and TT.LTC.LP.1010 Policies (the “TT.LTC Contracts”). On April 28,

2010, the TDI rejected them on the grounds that they failed to comply with provisions of the Code

and State LTCI Regulations.

       56.     On June 9, 2010, NML resubmitted Rate Filings for its TT.LTC.(1010) Contracts.

The Actuarial Memorandum stated that three underwriting classes exist: standard, class 1, and

class 2, none of which was identified as a Guaranteed Renewal, Comprehensive Policy Class.

Nevertheless, the TDI permitted NML to sell its TT.LTC Policies in Texas.

                         C.     NML’S MARKETING MATERIALS

       57.     In April 2007, Plaintiffs met with an NML agent to discuss the purchase of NML’s

QLTCI Policies. At that time, they received an NML “Proposal,” which, on ten of its 13 pages,

stated that “the Company retains the right to change premiums by class.” (emphasis added). The

term “class” was not defined and no “class” was identified.




                                       15
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 15 of 48 Document 1
        58.      Plaintiffs also received an NML Brochure (“Brochure”) describing the RS.LTC

Policy, which states that “Due to the guaranteed renewability [term], premiums will only be

changed if all policies of the same form (sic) in your class are changed.” (emphasis added). The

term “class” was not defined and no “class” was identified. 3

        59.      The Brochure explained that Plaintiffs had the choice of three Benefit Periods: a 3-

year, a 6-year, or a Lifetime Benefit Period. Each Plaintiff selected the Lifetime Benefit Period

that provided an Unlimited Account Value. Nothing in the Brochure or any other document

provided by NML suggested that it considered a Benefit Period to be a “class” for purposes of a

Rate Increase Filing.

        60.      In August 2007, Plaintiffs purchased Individual, Tax-Qualified, Guaranteed

Renewable, Comprehensive, Long-Term Care RS.LTC Insurance Policies from NML.

            D.      THE TERMS OF NML’S QLTCI CONTRACTS PERMIT ONLY ONE CLASS

        61.      NML manages billions of dollars in assets for 4.5 million clients, whom it expects

to rely on the precise terminology it uses in its policies for, as it has stated, NML:


                 … strives to offer high-quality, long-term product value by utilizing careful
                 underwriting, vigilant expense control, and prudent but productive investment
                 practices. The result is customer loyalty, which is perhaps the truest measure of
                 customer satisfaction as well as an indication that the products were clearly
                 explained and fully understood in the first place. (emphasis added).
        62.      The RS.LTC Policy is a standard form without material difference in terms

irrespective of its state of issue. Pursuant to Code §4980C(d), the face page of the Policy states

that: “This policy is intended to be a qualified long-term care insurance contract under

section 7702B(b) of the Internal Revenue Code of 1986,” and further that “[t]his long-term

policy is guaranteed renewable for life upon timely payment of premiums for the life of the Insured


3
 Nor did NML’s use of the term “policies of the same form” comply with IRS Reg. 1.801-3(d), which uses the term
“policy type” not “policy form.”



                                        16
          Case 2:20-cv-01090-BHL Filed 07/16/20 Page 16 of 48 Document 1
and can neither be canceled nor have its terms, other than premiums, changed by the Company.”

(emphasis added). Because NML could not unilaterally change any term of the Contract, it could

not change the statement of intent. Plaintiffs’ Policy Form is attached as Exhibit C.

        63.     The Policy variously states: “Premiums Subject to Change by Class”; “Premiums

may be changed by class,” and “Premiums can be changed by class.” Although the Policy refers

to NML’s right to change premiums “by class” five times and contains 4+ pages of definitions,

the term “by class” is not defined.

        64.     Each Policy defines Plaintiff’s “Benefit Account Value” as “Unlimited” and states

that “[a]ny provisions of this Policy, which, on the date of issue, are in conflict with the statutes of

the state of Issue on that Date are amended to conform to such statute,” while its integration clause

provides, in part, that, “[t]his Policy, with the application and attached endorse-ments, is the entire

contract between the insured and the Company. No change in this policy is valid unless approved

by an officer of the Company.”

        65.     In 2010, NML introduced its TT.LTC Policies, the material terms of which

are the same in all material respects as those of the RS.LTC Policy.

        66.     In October 2007, NML mailed the Policies to Plaintiffs, but not until November 8,

2018—some 11 years later and only after Plaintiffs objected to its unauthorized rate increases—

did it identify for Plaintiffs and, so far as Plaintiffs are aware, only Plaintiffs, its innumerable and

fictitious “classes” and “subsets of classes.”

        67.     NML did not advise regulators or policyowners that it claimed the right to recognize

a class for rate increase purposes other than a class permitted by law. However, its documentation

neither used the plural terms “classes” or “bases” nor did it define the terms “class,” “class basis,”




                                       17
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 17 of 48 Document 1
or “similar policy.” Ambiguity is, of course, prevented by NML’s own singular terminology that

permits only one class consistent with the Code and IRS Regulation.

                            VI.     NML’S QLTCI POLICY DEATH SPIRALS

       68.     In April 2011, NML closed the RS.LTC Policy Block. When a policy block is

closed, claims, as a percentage of premiums, increase as premiums decline. Simultaneous claim

increases and premium decreases may result from two factors well-known to the industry: (1)

when policyowners go on claim their premium payments stop; and (2) when a policy block is

closed, new policyowners, who would replace such lost premiums, are not recruited. Thus,

expenses increase as revenues decline, a tactic LTC insurers have long used to create the

impression that a rate increase is necessary. The industry refers to this as a “policy death spiral.”

       69.     That the tactic of closing a block is intended to increase rates and not to end an

unprofitable “product line” is apparent if the insurer has available a new—and similar—policy

ready to absorb the demand that might otherwise be lost by closing a block. That was clearly the

case here.

       70.     The dates of NML’s Individual, Tax-Qualified, Guaranteed Renewable,

Comprehensive, LTCI policy block offerings and closings and are itemized in Table A, below:

                                        TABLE A
             NML’s Consecutive Guaranteed Renewable, Comprehensive Policy Blocks
                    Date                  Policy ID               Action
                March 2002             RS.LTC.(1101)            Introduced
                 May 2002              RR.LTC.(0798)           Discontinued
                August 2008            RS.LTC.(0708)            Introduced
                August 2008            RS.LTC.(1101)           Discontinued
                  July 2010            TT.LTC.(1010)            Introduced
                 April 2011            RS.LTC.(0708)           Discontinued
               November 2012           TT.LTC.(1013)            Introduced
                March 2013             TT.LTC.(1010)           Discontinued
                March 2014             UU.LTC.(1014)            Introduced




                                       18
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 18 of 48 Document 1
                   January 2015               TT.LTC.(1013)               Discontinued
                     July 2016                UU.LTC.(0916)                Introduced
                  September 2016              UU.LTC.(1014)               Discontinued

        71.      The tactic becomes even more insidious as each additional rate increase is sought.

Initial rate increases tend to drive policyowner lapsation, which, by causing further premium

declines in relation to claims, necessitates further increases.

        72.      In April 2011, shortly after introducing the TT.LTC.(1010) Policy, NML closed its

RS.LTC Policy Block. Thereafter, as NML expected, claims as a percentage of premiums

increased. Yet, NML advised regulators that it “remain[ed] in the market and currently sells

similar long-term care insurance.”

        73.      In March 2013, shortly after introducing the TT.LTC.(1013) Policy, NML closed

its TT.LTC.(1010) policy block. In a subsequent Rate Increase Filing, NML complained of “higher

anticipated higher lifetime loss ratios” but “remain[ed] in the market and currently sells similar

long-term care insurance.”

               VII.   NML’S RATE INCREASE FILINGS VIOLATE THE CODE
                            AND STATE LTCI REGULATIONS

   A.         NML’S RATE INCREASE FILINGS UNILATERALLY ALTERED THE POLICY DESIGN

        74.      From late 2016 into 2019, NML presented to the 51 State Insurance Commissions

Rate Increase Filings for its RS.LTCI and TT.LTC policies, which Filings were identical in all

material respects. The premise of its Filings was that, among other things, premium increases were

necessary to meet anticipated costs of future claims; no claim of past losses was made, as NML

had not experienced any.

        75.      Although NML knew that regulatory approval for any change in a QLTCI policy

form was required, it did not seek, much less receive, regulatory approval for its fictitious




                                       19
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 19 of 48 Document 1
“classes.” From 2002 until 2016, NML’s RS.LTC Rate Filings mention only one “underwriting

class” while omitting mention of a “Guaranteed Renewable, Comprehensive” policy class.

       76.      Beginning in 2016, NML’s Rate Increase Filings refer to its fictitious “benefit

period” classes, among numerous others, under the heading “Premium Classes.” But its fictitious

“state of issue” class is not mentioned in any Rate Filing or Rate Increase Filing. Insofar as

Plaintiffs are aware, NML’s “state of issue classes” only appear in the letter to them from NML’s

Assistant General Counsel dated November 8, 2018, discussed more fully below.

          B.     NML’S RATE INCREASE FILINGS DISCRIMINATE AGAINST POLICYOWNERS

       77.     NML’s original premium schedules confirm that it took into consideration the

increased risk to which it was exposed by longer benefit periods. Thus, relative cost differentials

between the three Benefit Period Options were built into NML’s original rate schedules.

       78.     However, as Table B demonstrates, NML’s rate increases multiplied the established

rates in a manner that discriminated against the 6-year and the Unlimited Benefit Period

Policyowners, the latter comprising about 60% of the 94,920 RS.LTC Policyowners.

       79.     As demonstrated by Table B, NML’s discrimination against the RS.LTC

Policyowners who selected the Unlimited Benefit option or the 6-year Benefit Period option, as

opposed to those who selected the 3-year Benefit Period option, is self-evident.

                                              TABLE B
                                           RS.LTC. Policies
          Benefit         Hypothetical        An Equal      NML’s 10%,
          Period           Premium          10% Premium 20% and 30%                % Difference
          Option          Differential        Increase       Increase
       3-year                 $10                $1             $1                     0%
       6-year                 $20                $2             $4                    100%
       Unlimited              $30                $3             $9                    300%

       80.     NML discriminated against the TT-LTC Policyowners in a similar fashion. As all

of NML’s QLTCI Policyowners are in one Policy Class, its discrimination between the TT.LTC



                                       20
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 20 of 48 Document 1
Policyowners is as obvious as is its discrimination between the RS.LTC and the TT.LTC

Policyowners, as Table C, below, taken from its TT.LTC Rate Increase Filings, confirms:

                                     TABLE C
                  RATE INCREASES FOR TT.LTC.1010 POLICY POLICYOWNERS
           3-YEAR RANGE             6-YEAR RANGE            LIFETIME RANGE
         Between 0 and 17.5%     Between 6.2 and 25%      Between 8.4% and 35%
                    RATE INCREASES FOR TT.LTC.LP.1010 POLICYOWNERS
        Between 6.2% and 33%    Between 6.6% and 35%          6.6% and 29%

       81.     NML’s Rate Increase Filings provided that it would offer to policyowners who had

chosen a Benefit Period of more than 3 years the option of a shorter Benefit Period in order to

reduce the amount of their premium increase. However, that offer merely reduced NML’s risk

exposure thereby creating the windfall its scheme was intended to produce.

       82.     NML’s TT.LTC Rate Increase Filings also ignored the requirement that increases

be based on the claims experience of the QLTCI Policy Class, preferring data based on the claims

experience of strangers to the Contract and the Class.

        C.     NML’s Rate Increase Filings Were Not Based on the Experience of the Class

       83.     NML’s Rate Increase filings unilaterally altered the Policy design in several

respects. NML’s Rate Increase Filings ignored the requirement that rate increases be based on the

claims experience of the Policy Class, which data is critical to an accurate determination of the

appropriate amount of a rate increase. Asserting that the RS.LTC Policyowners’ claim experience

(i.e., morbidity) data was “not credible,” however, NML advised regulators:

               …we have not relied on our own internal claims experience to develop the
               morbidity assumptions used in this rate increase filing.... Instead, we have relied on
               the 2014 Milliman Guidelines (as described in the Actuarial Memorandum) for our
               current morbidity assumptions and attribute all credibility to those assumptions.

       84.     Yet, the Milliman Guidelines, provided by Milliman & Co., an actuarial firm, are

so devoid of merit that NML refused the TDI’s request to review them—claiming they were




                                       21
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 21 of 48 Document 1
“proprietary”—and leaving the TDI with nothing more than NML’s self-serving characterizations

of them.

        85.      State LTCI Regulations define the materials that must accompany a Rate Increase

Filing. These include an Actuarial Memorandum and an Actuarial Certificate, which must state

that, in determining the proposed rate schedule, the policy design has been taken into

consideration.

        86.      According to the NML in-house actuary who prepared its Rate Filings in 2001 and

2002, the RS.LTC Policy design precluded unilateral alterations to the Contract and required

premium increases to be made “on a class basis” and be “based on the experience of all

Policyowners with a policy similar to yours.”

        87.      However, according to the NML in-house actuary who prepared its Rate Increase

Filings from late 2016 into early 2019, the RS.LTC Policy design permitted NML to alter,

unilaterally, the Policy term to impose premium increases in a discriminatory manner among at

least 153 (51 States x 3 Benefit Periods) “classes” based on the “experience” of phantom

policyowners, with phantom policies and phantom claims.

        88.      NML performed similar legerdemain with respect to its TT.LTC Policies.

        89.      Given NML’s numerous, indisputable, material, and unilateral alterations to the

Policy by its Rate Increase Filings, at least one of its certificates for each policy type must be false.

                       D.     NML CONCEALED ITS TRUE QLTCI POLICY DESIGN

        90.      NML sales materials claim, on one hand, that its rates are based on low lapse rate

assumptions. For instance, several of NML’s advertising materials state that:

                 The pricing of our long-term care insurance reflects low lapse assumptions, which
                 anticipates that our policyowners will keep and use their policies. These low lapse
                 assumptions contribute to better cash flow for investments. This also enables us to




                                         22
           Case 2:20-cv-01090-BHL Filed 07/16/20 Page 22 of 48 Document 1
               invest in a diversified investment portfolio with a long-term horizon, allowing for
               better stability with short-term fluctuations exist in the market.

       91.     On the other hand, NML’s Rate Increase Filings claimed that rate increases were

necessary due, in part, to higher loss ratios that are mainly the result of, among other things, “lower

lapse and mortality rates.” (emphasis added). In short, NML claimed that its lower lapse rates

promote policy retention even though they necessitate increased premiums—which cause

lapsation.

       92.     The American Academy of Actuaries (“AAA”) has recognized, however, that

“long-term care insurance is a lapse-supported product” and that “to the extent that persistency is

higher than expected, the lifetime loss ratio will be higher than expected.” A corollary is that

higher premiums increase lapsation, which reduces claim costs.

       93.     Both NML’s original premium rates and its rate increases were determined on a

lapse-supported basis, as was confirmed by an NML actuary in a May 24, 2017, letter to the TDI,

which states as follows:

               There is some element of lapse support in the pricing of the LTC [sic] in general,
               so premiums (at issue and any premium increases) would have been higher if
               reserves released upon lapse (or partial lapse) were not anticipated to go toward the
               benefit of existing policyowners. In addition, our approach is consistent with other
               types of coverage changes that reduce benefits (such as reducing the benefit period,
               increasing the elimination period or reducing the daily/monthly benefit amount) in
               that reserves released benefit persisting policyowners.

       94.     NML’s actuary also admitted that persisting policyowners and NML both benefited

from lapsation, as follows:

               Since this is our first inforce rate increase, we do not have lapse history on which
               to rely. However, based on consultant and industry feedback, we do not anticipate
               significant election of contingent benefits upon lapse, even though those benefits
               will be offered to all policies experiencing a rate increase. Regardless, any reserves
               released will reduce our current premium deficit, and will mitigate any future rate
               increases necessary. Ultimately, if experience develops more favorably than




                                       23
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 23 of 48 Document 1
               currently anticipated, dividends may be paid on these participating policies, subject
               to Board approval. (emphasis added).

       95.     While admitting that its policies are lapse-supported, NML misrepresented the fact

that “any reserves [produced by lapsed policies] will be used to reduce our current premium

deficit.” Such evasiveness is to be expected, as the subject of lapse-supported pricing is taboo in

the insurance industry.

       96.     NML’s misleading response results from the fact that the reserves released by

policy lapses were not used to reduce NML’s “current premium deficit.” In fact, NML had no

“current premium deficit,” a conclusion the Connecticut Department of Insurance (“CDI”) reached

after three separate reviews of its Rate Increase Filings from 2017 to 2019.

       97.     Rather, as the Department of the Treasury’s Federal Insurance Office has succinctly

observed, long-term care insurance policy lapses are “a means of increasing capital without paying

claims.” (emphasis added). NML’s annual surpluses and repeated resort to policy death spirals

further indicate that its lapse-supported pricing was intended to increase capital and not to cover

premium deficits, much less to pay claims.

       98.     As early as May 1991, well before it sold its first QLTCI Policy, NML knew that it

must disclose the nature of its lapse-supported pricing because it created risks that prevent

consumers from making informed purchase decisions. In May 1991, William Koenig, then the

Chief Actuary and Senior Vice President of NML, speaking at a Society of Actuaries (“SOA”)

meeting, was highly critical of lapse-supported pricing, which he viewed as deceptive in the

absence of proper disclosure.

       99.     During the course of the SOA May 1991 meeting, Mr. Koenig stated, in part, as

follows:




                                         24
           Case 2:20-cv-01090-BHL Filed 07/16/20 Page 24 of 48 Document 1
               When I first learned of [lapse-supported pricing] practices, I made a presentation to
               my boss to explain what lapse-supported pricing was. At the end of my presentation
               my boss looked at me and said, “Well? What are the actuaries going to do about
               this?” It was totally natural, in his mind, that the actuaries, who have the control,
               would devise a solution.

               And I had to tell him, “I’m not sure the actuaries are going to do anything about it
               because frankly, the people who are coming up with these schemes are probably
               getting big raises and nice promotions, and they don’t have much incentive to scale
               back. If sales are made based on the assumption that only 10% [of policyowners
               will persist long-term], the inevitable result is that 90% will be disappointed
               because they had intended to be part of the 10%.
               ….

               A possible solution is to disclose to the public the mechanism and assumptions
               behind the illustration. We could disclose that for every one person who survives
               the 20 years to get to the big payoff, there are nine who will not get that payoff.

               Companies have an obligation to explain the downside, the low early case values,
               and the fact that the company is relying on many people to take those low values in
               order to fund the long-term bonuses. Companies should have to explain what
               happens if experience changes.

               Among the worst examples are those illustrations that look to be lapse-supported
               but are explained as being due to newly-rigid underwriting, low expenses, etc. This
               is the opposite of disclosure. This is active misdirection.

       100.    Mr. Koenig continued to serve as NML’s Chief Actuary and Senior Vice President

until at least 2008, well after NML introduced the RS.LTC Policy in 2002—which did not disclose

its lapse-supported policy design or the dangers that design posed to policyowners. Accordingly,

NML’s sales materials, Policies, and Outlines, all of which concealed the fact that its QLTCI

Policies are lapse-supported, are deceptive.

       101.    NML used a materially higher lapse rate for its Rate Filing than it used for its Rate

Increase Filing, a change that accounted for more than 65% of its premium increase, as NML

confirmed in a letter to the TDI of November 20, 2017, as follows:

               One of the primary reasons for the large change in projected premiums was the
               lapse rate assumption change. As described in the actuarial memorandums (sic),
               the original ultimate lapse rate for the RS series was 2.5%, compared to a current



                                       25
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 25 of 48 Document 1
                ultimate lapse rate assumption of 0.5%. Since the RS policies are on average 10
                years old, and we were only asked to project future premiums, the ultimate lapse
                rate change had a particularly big impact on results. For example, the table below
                shows the portion of policyowners still around after 10, 20 and 30 years from today,
                considering only the ultimate lapse assumption and ignoring the additional impact
                of lower assumed mortality. Clearly the change in the ultimate lapse rate would
                have a large impact on the results. We estimate that for the RS series the lapse rate
                change explains roughly 2/3 of the increase in projected premium.
                ….

                …[W]e have provided an estimate of the change in incurred claims due to the
                change in ultimate lapse rate.…. As shown [on the spreadsheet provided] the lapse
                rates represent the lion’s share of the change (71%) whereas the mortality/morbidity
                assumption changes combined represents the remainder.

           E.       NML’s Outline Forecloses Any Rate Increase on Any Contract

       102.     Code §4980C(c)(1)(A)(vi) incorporates NAIC Model LTCI Regulation 1993,

Section 23. This Regulation requires an insurer to provide an Outline of Coverage (“Outline”),

which, at Para. E. 3. (d) of the Form of Outline set forth in the Regulation, requires an insurer

to disclose “whether or not the company has a right to change premiums and if such right exists,

describe clearly and concisely each circumstance under which [sic] premium may

change.” (emphasis added).

       103.     Although the IRS QLTCI Regulation requires that NML’s Contract and Outline

strictly comply with the NAIC Model Regulations that Congress added to the Code, neither NML’s

Contract nor its Outline mention, much less “clearly and concisely” describe, any “circumstance”

under which the premium may change. To the contrary, the Contract and Outline merely state only

that “Premiums may be increased by class.”          But “by class” is not a “circumstance” that

necessitates a rate increase; it defines the manner in which a rate increase may be implemented.

       104.     The circumstances that NML first described in its Rate Increase Filing confirm the

complete failure of its Contract and Outline to disclose any circumstance.            The Actuarial

Memoranda submitted in support of NML’s Rate Increase Filings state that, “[a] rate increase is



                                       26
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 26 of 48 Document 1
necessary at this time due to significantly higher anticipated future and lifetime loss ratios. The

higher loss ratios are mainly the result of longer claim continuance with a greater effect on

longer benefit periods, combined with lower lapse and mortality rates.” (emphasis added).

        105.    NML’s Outline also failed to disclose, much less clearly and concisely disclose,

that lower lapse rates would result in significantly higher anticipated future and lifetime loss ratios

necessitating a premium increase, a circumstance NML first alluded to on May 24, 2017, in

responses to the TDI’s questions concerning its Rate Increase Filings.

        106.    Neither of these—nor any other—circumstance is mentioned in NML’s Contract or

Outline. Nor does NML’s Rate Increase Filing claim that “by class” is a “circumstance.” By

failing to describe any circumstance under which a premium change may occur, NML forfeited

any right to any rate increase on any of its RS.LTCI or TT.LTCI Policies.

                           VIII. REINSURANCE OF NML’S QLTCI POLICIES

        107.    In February 1999, when NML introduced its RR.LTC.(0798) Policy, its first

QLTCI policy, it reinsured with a third-party 80% of that policy block “to limit its exposure to

significant losses in the event that adverse experience developed on a sizable portion of the

business and to recover a portion of the benefits paid.” (emphasis added).

        108.    However, in 2017, early in its Rate Increase Campaign (a Campaign predicated on

its urgent need to stem huge future losses), NML recaptured the reinsured RR.LTC Policies. It did

so: (1) even though it increased its in-force QLTCI contracts by a factor of 17; (2) the recaptured

policies were the first policies it issued and posed the greatest risk of significant loss, and (3) while

it purported to be concerned with the potential of future losses. It then reinsured 100% of NLTC’s

QLTCI business without concern for exposure to significant losses.




                                       27
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 27 of 48 Document 1
                     IX.    NML ADVISES PLAINTIFFS OF THEIR RATE INCREASES

       109.    On May 2, 2018, NML wrote to Plaintiffs, stating that while it was “committed to

ensuring that long-term care insurance benefits are available when you need them[, w]e have made

the difficult but necessary decision to increase the premium on your [LTCI] policy.”

       110.    NML’s letter advised that “[w]e are increasing premiums for all policyowners

similar to you, who purchased their policy in Texas.” This was Plaintiffs’ first hint that the Policy

Class was not a national class.

       111.    As NML explained, as “people are living longer… the anticipated cost of future

LTC claims for the industry” has increased. Notably, NML did not claim that its original cost

projections were understated, nor could it because its nationwide claims experience was

significantly more favorable than it had originally projected, as the Connecticut Regulators have

repeatedly confirmed.

       112.    NML further claimed that “[o]ur analysis shows that claims are now anticipated to

be much higher than we originally predicted when we set the premium for your policy.” While

literally accurate, it is only so because NML’s “analysis” was based on data that has nothing to do

with the Policy Class.

       113.    Table D shows the premium increase on Plaintiffs’ policies as follows:

                                          TABLE D
         Current Annual           New Annual     Increased Amount                Effective Date
           Premium                 Premium
           $6,679.30               $8,557.80         $1,878.50                   August 8, 2018

       114.    Table E shows the increase that will follow the initial increase, as follows:

                                            TABLE E
                      Effective Date                           Future Annual Premium
                      August 8, 2018                                  $8,557.50
                      August 8, 2021                                  10,965.00




                                       28
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 28 of 48 Document 1
       115.    Consistent with its death spiral tactic, NML also warned that further rate increases

may be in the offing, stating: “While premium rates are not guaranteed, due to the size of the

increases approved, it is unlikely that we will need to request another rate increase in Texas if our

pricing assumptions do not change. But, if things do get worse, further increases may be necessary

sometime in the future.” (emphasis added). As NML well-knew, the very nature of its scheme

ensured that “things [would] get worse,” in particular because NML considers itself free to

unilaterally alter the Contract and can always change its “pricing assumptions.”

       116.    NML’s May 2 letter then listed Plaintiffs’ options, a series of Hobson’s Choices

that entailed lower benefits, higher premiums or policy lapse. Maintaining the original coverage

and premium was not an option.

       117.    NML’s scheme required Plaintiffs to make elections that significantly increased

their premiums and significantly reduced their Benefit Account Value from an “Unlimited”

amount of benefits to $751,936.50 in benefits. While that may seem substantial, in 2005, NML

reported annual nursing-home costs were $64,600 and projected them to increase to $350,600 by

2035. It also advised that a person with Alzheimer’s lived an average of eight years after onset of

the disease, while some lived for as long as 20 years.

                                 X.      PLAINTIFFS’ PROTEST LETTER

       118.    On August 3, 2018, Plaintiffs wrote to NML protesting its rate increases, as follows:

               My wife and I are writing to protest the extraordinary and unauthorized premium
               increases … that [NLTC] has imposed on Policyowners who purchased Long Term
               Care Policies … similar to those we purchased in 2007.

               [NLTC] has not implemented these increases in a manner consistent with the
               [policies’] terms. Indeed, while the [policies] permit [NLTC] to increase premi-
               ums, it may only do so in the manner stated in the policies. As [NLTC] did not
               comply with those terms, it has neither the right to increased premiums nor to use
               premium increases as a pretext to force Policyowners to relinquish significant and
               irreplaceable rights.



                                       29
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 29 of 48 Document 1
                  While we are submitting herewith the Personalized Option Forms, previously
                  provided by [NLTC], we do so only under protest and while reserving all rights to
                  seek redress from appropriated (sic) agencies and courts for [NLTC’s] unauthorized
                  actions.

            XI.      NML’S ASSISTANT GENERAL COUNSEL DESCRIBES ITS SCHEME

                        1.        NML PLANNED ITS SCHEME FROM INCEPTION

       119.       On October 8 and November 8, 2018, NML’s Assistant General Counsel (“AGC”)

wrote to Plaintiffs, confirming that NML had: (1) created innumerable “classes”; (2) secretly

assigned policyholders to those “classes”; (3) used its classes in applications for discriminatory

rate increases; which, when approved, (4) it imposed on its policyowners, who were offered the

choice of increased premiums, reduced benefits or, ultimately, lapsed policies (the “Scheme”).

       120.       NML’s November 8 letter states that, at a time it identified as “at issue,” but

unbeknownst to, and intentionally concealed from, the policyowners, NML created its “classes”

in a manner contrary to law and used them “over the life of the Policy,” as follows:

                  These policy characteristics were defined at issue and are not changed unilaterally
                  by the company over the life of the policy and, therefore, the classes that result from
                  these various policy characteristics do not change either.

                             2.       NML’S UNLAWFUL CLASSES

       121.       The October 8th letter quoted the Policy provision that permits premiums to be

changed “by class” and cited 28 TAC §3.3843, implying that it supported NML’s definition, as

follows:

                  Class means those items which are used to determine the insured’s premium rate at
                  issue; almost any policy characteristic at the time of issue such as age, state, series,
                  benefit period, underwriting rating classification, and the optional additional
                  benefits which are included may be used to further differentiate actuarial
                  supportable classes.




                                         30
           Case 2:20-cv-01090-BHL Filed 07/16/20 Page 30 of 48 Document 1
        122.    When Plaintiffs questioned his implication, the AGC retracted his claim that

§3.3843 TAC permitted multiple classes, claiming instead that NML based its classes on

“generally accepted actuarial principles,” presumably on the theory that such principles trump the

Code, the IRS, State Regulations, and the Contract.

                            3.      NML’S INNUMERABLE CLASSES

        123.    The AGC identified its innumerable “classes,” in a manner that is contrary to the

requirements of NAIC Model Regulation Sec. 7.A.(2), as incorporated by Code §7702B(g)(2)-

(A)(i)(I), as follows:

                The classes that exist for the RS series are determined by the various policy
                characteristics that premiums could vary by [sic]. The list below summarizes these
                various policy characteristics and the resulting policy classes are defined by the
                permutations of them, which results in many subsets-of-classes.

        124.    The AGC’s “various policy characteristics” and their “permutations” that “result in

many subsets of classes,” are as follows:


        CHARACTERISTICS                                                 PERMUTATIONS
        State of Issue                                                      x 51
        Issue age                                                           x 5+
        Policy Size (maximum daily benefits)                                x 4+
        Beginning date (options : 46-day, 61-day, 91-day or 100%)           x 4
        Premium mode (options: annual, semi-annual, quarterly, monthly)     x 4
        Additional benefits                                                 x 4
        Benefit Period (options: 3-year, 6-year, or lifetime)               x 3
        Spousal code (options: single or spousal)                           x 2
        Home healthcare reimbursement level (options: 50% or 100%)          x 2

        125.    Based on nothing more than ipse dixit, NML created so many “classes” and

“subsets of classes” that their permutations exponentially exceed the 94,920 RS.LTC and the

71,708 TT.LTC Policyowners. Indeed, they produce hundreds of thousands – if not more – subsets

of classes. NML's Scheme emasculates the non-discriminatory purpose of the single class

requirement of the Code and State LTCI Regulations.



                                       31
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 31 of 48 Document 1
        126.     NML made no application to any state or federal agency for permission to

unilaterally alter the Contracts, to create its fictitious classes and, given NML’s obligation to

comply with the QLTCI provisions of the Code, no state had authority to permit NML to apportion

rates in a discriminatory manner. Accordingly, no filed rate justifies NML’s actions.

                            4.      NML APPLIES ITS DISCRIMINATORY RATES

        127.     The November 8th letter also confirmed that NML used fictitious classes to

determine and apportion the rate increases for Plaintiffs and the Policy Class, as follows:

                 The classes that were used to determine the premium rate increases approved by
                 the TDI for the policies included in the Texas RS rate increase filing are based on
                 the policy characteristics of the state of issue, policy series, issue age, and benefit
                 period.

                                      XII.     NML’S MOTIVE

        128.     NML’s multi-billion-dollar reserves and surplus provided a huge incentive to

reduce future claims and arrogate those monies to itself. As demonstrated in Table F, from 2002

through 2016, NML’s Earned Premiums on its QLTCI policies increased in every year but one,

while Incurred Claims remained nominal in relation to sales. During those 14 years, as premiums

remained level, sales ballooned Earned Premiums to $241,322,095 from $22,856,670 in 2003, the

first full year of sales.

                                               TABLE F

     Year         Earned          $ Amount         %          Incurred       Actual    Expctd     Actual
                 Premiums          Change        Change        Claims         Loss      Loss        to
                                    From          From                       Ratio      Ratio     Exptd
                                  Prior Year      Prior                        %
                                                  Year
     2002            6,273,583                                     81,898      1.3       3.4      0.385
     2003           22,856,670    16,583,087      264.3           332,615      1.5       4.0      0.365
     2004           42,036,768    19,180,098       83.9           791,178      1.9       5.2      0.361
     2005           63,647,217    21,610,449       51.4         1,913,414      3.0       6.2      0.485
     2006           88,737,722    25,090,505       39.4         4,844,336      5.5       8.1      0.674




                                        32
          Case 2:20-cv-01090-BHL Filed 07/16/20 Page 32 of 48 Document 1
    2007       114,294,824 25,557,102      28.8           6,688,926   5.9      9.6     0.607
    2008       147,439,151 33,144,327      28.9          10,149,002   6.9     11.3     0.609
    2009       175,882,933 28,433,782      19.2          18,142,835 10.3      13.4     0.767
    2010       209,689,874 33,806,941      19.2          23,413,545 11.2      15.5     0.722
        July 2010: TT.LTC Policy Introduced - - - April 2011: RS.LTC Policy Discontinued
    2011       226,710,258 17,020,384      08.1          23,254,294 10.3      18.5     0.558
    2012       221,386,516 -5,323,742        ?           39,410,337 17.8      22.4     0.794
    2013       228,325,318   6,938,802     03.1          28,612,132 12.5      26.5     0.473
    2014       232,440,705   4,115,387     01.8          35,402,501 15.2      31.3     0.487
    2015       237,151,614   4,710,909     02.2          53,863,427 22.7      36.2     0.627
    2016       241,322,095   4,170,481     01.7          77,764,930 32.2      41.2     0.782
            $2,258,195,248                           $324,747,276

       129.    Consistent with the Treasury Department’s Federal Insurance Office explanation

that: “lapsed policies allow insurers to accumulate capital without the payment of claims…,” by

reducing policy benefits an insurer reduces its risk exposure, which converts reserves into capital

without payment of claims, as NML implicitly admits.

       130.    In 2018, NML reported financial results that included “Exceptional surplus growth,

an increase in operating gain, and an all-time-high General Account investment portfolio.”

       131.    On February 25, 2020, NML announced that it had increased its surplus to the

highest level in its history during 2019 and expected to pay out a record $6 billion in dividends to

whole life, term life, disability and annuity policy owners.

       132.    NML’s total surplus—an insurer’s cushion against the unexpected and a key

measure of its overall financial strength—grew from $20 billion in 2016, to 20.8 billion in 2017,

to $26.7 billion in 2018 and to $30.4 billion in 2019.

       133.    While NML’s Whole Life, Adjustable CompLife, Disability and some annuity

Policyowners received dividends—its QLTCI Policyowners, whose policies were also

participating, did not. Over the course of its Rate Increase Campaign alone, NML paid out more

than $16 billion in dividends to policyowners other than QLTCI Policyowners.



                                       33
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 33 of 48 Document 1
       134.     NML’s Scheme continues, for several states, including Texas, permitted it to

impose further rate increases without additional Filings. NML has projected that it would receive

over $1 billion in Earned Premiums in each of 2016, 2017, 2018 and 2019 and many billions more

through 2063.

                    XIII. FACTORS THAT FACILITATED NML’S SCHEME

                                A.     NML’S FALSE DOCUMENTATION

       135.     NML’s ongoing Scheme denies to thousands of policyowners threatened with

dementia, cancer, Alzheimer’s or any number of other debilitating conditions associated with

advanced age, the benefits they paid for over many years. It does so by undermining every

consumer protection that Congress and the states had put in place well-before NML sold its first

QLTCI policy.

       136.     NML’s Scheme has extended over 18 years, deceived more than 170,000 insureds

and 51 State Insurance Regulators by the use of thousands of documents that contain false and

deceptive statements and fail to disclose material facts.

       137.     Essential to the Scheme was the need to mislead regulators in order to defraud

policyowners. Regulators rely on the integrity of applications provided by insurers. NML’s

Regulatory Filings included Actuarial Memoranda and Actuarial Certificates. The latter, signed

by NML actuaries, state, in part, that “[t]o the best of my knowledge and judgment, this filing

complies with the laws and regulations of your state and the benefits are reasonable in relation to

the premiums charged.” (emphasis added). Yet, the Certificates are plainly central to NML’s

Scheme.

       138.     NML’s Scheme required that it create the appearance of compliance with the Code,

State LTCI Regulations, and the Contracts. Thus, cover letters with its Filings claimed that they




                                        34
          Case 2:20-cv-01090-BHL Filed 07/16/20 Page 34 of 48 Document 1
complied with all federal and state requirements, while its Rate Filings included Policies, Outlines

and other documents that refer to only one class. Such subterfuge was necessary for its Scheme

required the sale of thousands of contracts to garner the hundreds of millions of premium dollars

that NML’s Scheme anticipated.

         139.   NML’s Brochures, Disclosures, Policy Forms, and other materials furthered its

Scheme by encouraging the belief that only one Policy Class existed, that NML would comply

with the Code, and that rate increases would be apportioned as required by law and the Policy.

         140.   Thus, the time element was critical. Between its initial policy sales and its Rate

Increase Filings, NML was handsomely rewarded while it amassed hundreds of millions of dollars

in premiums and earnings thereon, most of which it intended to arrogate unto itself when the time

was ripe by forcing policyowners to relinquish their right to benefits they had paid for over many

years.

                            B.      IRS RELIANCE ON STATE REGULATORS

         141.   According to a 2008 Study by the U.S. General Accounting Office, the IRS relies

on State Regulators to monitor an insurer’s compliance with the rules concerning Tax-Qualified

LTCI policies. As the GAO Study reported:

                Tax-qualified policies under HIPAA must…comply with certain provisions of the
                NAIC LTCI model act and regulation in effect as of January 1993. The … [IRS]
                issued regulations in 1998 implementing some of the HIPAA standards. However,
                according to IRS officials, the agency generally relies on states to ensure that
                policies marketed as tax-qualified meet HIPAA requirements. In 2002, 90% of
                LTCI policies were tax-qualified. (emphasis added).

          C.     RATE INCREASE FILING REVIEWERS DO NOT REVIEW CONTRACTS

         142.   Such reliance may be misplaced, as reviewers, such as those with the TDI, are

trained as actuaries and not as lawyers or tax experts. Also, states do not require reviewers to




                                        35
          Case 2:20-cv-01090-BHL Filed 07/16/20 Page 35 of 48 Document 1
determine whether a Rate Increase Filing complies with HIPAA, the State LTCI Regulations, the

policy, or even an insurer’s prior Rate Filings.

       143.      As a national study conducted for AARP in 2002 concluded, most states fail to

gather all of the information necessary for a comprehensive review of the factors that affect LTCI

premium rate increases while only six collected the information necessary to justify granting a

Rate Increase Filing.

       144.      In Texas, reviewers of Rate Increase Filings use a checklist, prepared by the TDI’s

Regulatory Policy Division Life and Health Actuarial Office, which specifies 85 items a reviewer

must consider.

       145.      While comprehensive, the Texas checklist does not mention the Code’s

requirements for Tax-Qualified LTCI policies or require Reviewers to: (a) compare the policy

terms with the insurer’s description of them, or (b) determine if the insurer intends to apportion

rate increases in a manner other than required by the Code, State LTCI Regulations, or the Policy.

       146.      However, regulatory failures do not absolve an insurer from its nondelegable duty

to comply with the Code, the State LTCI Laws, and the Contract terms.

                    XIV. NML FRAUDULENTLY CONCEALED ITS SCHEME

       147.      On April 12, 2018, NML wrote to the Texas RS.LTC Policyowners, including

Plaintiffs, advising that the TDI had approved NML’s Rate Increase Request, and stating as

follows:

                 When your premium was originally determined, it was based on a number of
                 assumptions looking into the future. We made what we believed to be appropriate
                 assumptions about expected claims activity, how many people would keep their
                 coverage inforce, and life expectancy. That enabled us to avoid an inforce premium
                 rate increase longer than most other companies. Unfortunately, experience
                 projections with respect to those factors are proving to be more unfavorable than
                 even our conservative assumptions.




                                         36
           Case 2:20-cv-01090-BHL Filed 07/16/20 Page 36 of 48 Document 1
       148.    NML’s letter concealed, among other things, its failure to use the claims experience

of the Policy Class in its Rate Increase Filings and that the Connecticut Department of Insurance

had repeatedly determined that NML’s actual Nationwide and State claim experience from 2002

until 2016 was significantly more favorable than NML had originally projected, necessitating the

Milliman Guidelines to invent a contrary story.

       149.    Insurers are also required to file copies of their LTCI advertisements with State

Insurance Departments; the Texas Regulation is 28 TAC §3.3838. It seeks to prevent LTCI

advertising from serving as a “source of false, misleading, or deceptive marketing practices.”

       150.    Nevertheless, in 2018, NML published a PR piece designed to create the

appearance that its rate increases complied with the law and the Contract. Entitled: “About Long-

Term Care Insurance Premium Increases,” it falsely claimed as follows:

               Our long-term care insurance policies are “guaranteed renewable” for life, which
               means that as long as you continue to pay the premium, we cannot cancel or change
               your policy, other than to adjust premiums as may be necessary by class. This
               means that the premium rates for this product may be increased, though they cannot
               be increased due to a given person’s increasing age or declining health; rates may
               go up based on the claim experience of all policyholders with a policy similar to
               yours. (emphasis added).

       151.    NML’s PR piece appeared toward the end of its 2016-2018 Campaign, in which its

Actuarial Memoranda admitted that the critical morbidity factor was not “based on the experience

of all policyowners with a policy similar to yours.”

       152.    On August 3, 2018, NML sent the same misrepresentations to Plaintiffs, advising,

that: “rates may go up based on the experience of all policyowners with a policy similar to yours,”

even though, in fact, its filings were based on the projected “experience” of phantom policyowners

with phantom policies issued by phantom insurers.




                                       37
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 37 of 48 Document 1
                           XV.     SCIENTER, CAUSATION & RELIANCE

       153.    Defendants, with scienter, intent to deceive, manipulate and defraud, and with

reckless disregard for the truth, used well-recognized acts and practices in their Scheme to defraud.

       154.    NML encouraged policyowner reliance by claiming that its LTCI Policies provided

a “future benefit,” assuring them that “our [financial] ratings and reputation represent our promise

to pay our claims and meet our obligations” and to: “Rest assured in our promise to be there with

you when you need us most.”

       155.    Plaintiffs and class members all can be presumed to have relied on the Contract,

the Outline, and Rate Increase Disclosure, among other things, to provide complete and accurate

information concerning the Contracts and NML’s intentions concerning them. Plaintiffs did not

know and could not have known that NML’s representations were false and omitted to disclose

material facts. No one would have purchased an NML QLTCI Contract and paid significant

premiums for over a decade had NML disclosed the truth.

       156.    Had the IRS or state regulators known that NML did not intend its QLTCI Policies

to be a “qualified long-term care insurance contract under section 7702B(b) of the Internal

Revenue Code of 1986,” no NML QLTCI Policy would have been approved for sale.

       157.    NML’s acts, practices, and course of conduct proximately caused the injuries and

damages sustained by the Plaintiffs.

                              XVI.     CLASS ACTION ALLEGATIONS

       158.    Plaintiffs bring this suit individually and as a class action, as it satisfies the

requirements of Federal Rule of Civil Procedure 23. The Rule 23 National Class consists of all

individuals who purchased NML’s RS.LTC and TT.LTC QLTCI series Insurance Policies,

excluding: (a) Defendants, their affiliates, and their respective current or past officers, directors,




                                       38
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 38 of 48 Document 1
employees, agents, lawyers, and actuaries, and (b) judicial officials before whom this action is

pending and members of their immediate families and staff (the “Policy Class”).

       159.    While the exact number of class members is unknown, the Rule 23 Class consists

of at least 170,000 persons nationwide, the number of RS.LTC and TT.LTC Policies that NML

reported sold between 2002 and 2014. The Rule 23 Class is so numerous that joinder of all

members is impracticable. The identity of the Rule 23 Class members can be determined by NML’s

records.

       160.    Questions of law and fact are not only common to the members of the Rule 23

Class, they predominate over questions affecting individual members. Questions of fact and law

common to the Rule 23 Class, include:

               A. Whether NML misrepresented that the Contracts were “intended to be a
                  qualified long-term care insurance contract under section 7702B(b) of the
                  Internal Revenue Code of 1986”;

               B. Whether NML complied with the standards required by the Code, IRS
                  Regulations, and State law;

               C. Whether the standards of the Code, IRS Regulations, State law, and the Policy
                  permit more than one Policy Class;

               D. Whether NML used fictitious classes or unauthorized data to obtain premium
                  increases;

               E. Whether NML altered the QLTCI Contracts contrary to law;

               F. Whether NML breached its QLTCI Contracts;

               G. Whether NML violated state consumer protection and insurance laws in
                  connection with its QLTCI Contracts;

               H. Whether NML fraudulently misrepresented or concealed material facts
                  concerning its QLTCI Contracts;

               I. Whether NML’s actions were reckless, malicious, or willful; and,




                                         39
           Case 2:20-cv-01090-BHL Filed 07/16/20 Page 39 of 48 Document 1
               J. Whether Plaintiff and the Class are entitled to rescission, restitution,
                  disgorgement or damages, including recessionary, compensatory, and multiple
                  or punitive damages; and declaratory and injunctive relief.

       161.    The nature and scope of NML’s fraudulent Scheme permits each element of each

statutory and common law claim to be proven on a class-wide basis. Plaintiffs will prove any

element necessary to ensure that Defendants’ right to Due Process is protected.

       162.    Plaintiffs’ claims are typical of those of the Class; all Class members purchased

QLTCI Policies from NML. Plaintiffs and the Class suffered similar injuries caused by the same

course of unlawful conduct, and accordingly Plaintiffs’ interests are coincident with and not

antagonistic to the Class.

       163.    Plaintiffs will fairly, adequately, and vigorously represent the interests of the Class

in prosecuting its claims against NML. Plaintiffs are represented by counsel who are competent

and experienced in the prosecution of complex class action litigation.

       164.    Class action treatment of this action is superior to any alternative method for the

fair and efficient adjudication and resolution of these claims; such treatment will permit a large

number of similarly-situated persons to prosecute common claims in a single forum

simultaneously, efficiently, and without the unnecessary duplication of effort and expense that

individual actions would require.

       165.    The benefits of proceeding as a Class Action include providing injured persons with

an efficient and expeditious determination of their claims in a manner not possible on an individual

basis, which substantially outweighs any difficulties that may arise in the management of this class

action. The prosecution of separate actions would create a risk of inconsistent standards of conduct

under the Code and uniform State LTCI Regulations.




                                       40
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 40 of 48 Document 1
       166.    Further, Plaintiffs, for the same facts and reasoning set forth above regarding the

certifiability of the National Class, seek to represent a Texas Subclass of the National Class whose

members also bring claims under the Texas Deceptive, Unfair, and Prohibited Practices in the

Business of Insurance Act, as set forth below.


                                       XVII. RELIEF SOUGHT

       167.    NML’s records will permit a precise calculation of the damages the Rule 23

National Class and Texas Subclass each sustained, which calculations are currently knowable only

by NML and/or information in NML’s possession or control. Without discovery, Plaintiffs cannot

determine these amounts. Moreover, each policyowner may also have the option to reaffirm their

void Contracts, which affects the nature and amount of each policyowner’s relief.

       168.    However, an estimate of the minimum amount of damages, or restitutionary

damages, sustained by Plaintiffs is as follows:

               A. In 2019, each Plaintiffs’ premium was increased to $8,557.80 from $6679.30,
                  which each Plaintiff paid;

               B. From 2007 through 2019, Plaintiffs paid to NLTC a total of $150,701 in
                  premiums;

               C. The rate increase NML imposed on the 4,621 Texas RS.LTC Policyowners
                  equaled $8,958,468 in both 2018 and 2019, for an aggregate total of
                  $17,916,936.

               D. In 2017, the first full year after NML’s Rate Increase Campaign began, NML’s
                  annual premiums increased on its RL.LTC Policies in the amount of
                  $240,395,996.

       169.    Plaintiffs and the Rule 23 Class are entitled to restitution of, or restitutionary

damages for, all premiums paid by reason of NML’s unilateral alterations of the Contracts;

disgorgement of all earnings thereon; and, at their option, to reinstatement of the original terms of




                                       41
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 41 of 48 Document 1
their Contracts, including the original premium schedules and benefit classifications and

appropriate injunctive relief.

          170.   Because all of the RS.LTC and TT.LTC Policies are void, Plaintiffs and those

members of the Rule 23 Class who elect not to reinstate or to retain their policies, are entitled to

restitution or restitutionary damages in an amount equal to all premiums paid, to disgorgement of

all earnings thereon, and to compensation for any additional costs incurred in replacing the

Policies, an amount that may well exceed $3 billion, which amount increases daily as policyowners

continue to pay premiums based on NML’s Scheme.

          171.   Plaintiffs and the Rule 23 Class are entitled to compensation for any other damages

sustained due to the Scheme, including by reason of any denial of any federal or state tax benefits

and any interest or penalties assessed thereon, are further entitled to multiple or punitive damages,

depending on applicable state law, interest, costs, actual attorneys’ fees, and other relief that the

court finds just and proper.

                                   XVIII.      CLAIMS FOR RELIEF

                            1.      BREACH OF CONTRACT (NATIONAL CLASS)

          172.   Plaintiffs reallege and incorporate by reference the preceding paragraphs.

          173.   As QLTCI Contracts, the provisions of Plaintiffs’ Policies are to be construed in

accordance with the Code, the IRS QLTCI Regulations, and the parallel State LTCI Regulations,

as well as with federal common law.

          174.   When a regulated entity enters into a contract with a consumer, any rate increase

that the entity obtains by materially and unilaterally altering the terms of the contract is void ab

initio.




                                         42
           Case 2:20-cv-01090-BHL Filed 07/16/20 Page 42 of 48 Document 1
       175.       NML breached the Contract by unilaterally altering material terms of the Contract

thereby rendering them illusory. NML’s unilateral alterations void the rate increases and render

the Contracts illusionary and void.

       176.       Plaintiffs have performed all conditions precedent.

                  2.     BREACH OF THE COVENANT OF GOOD FAITH & FAIR DEALING
                                        (NATIONAL CLASS )

       177.       Plaintiffs reallege and incorporate by reference the preceding paragraphs.

       178.       In every state but Michigan, there is in every insurance contract an implied

covenant of good faith and fair dealing, which required NML to act in good faith, to deal fairly

and honestly with policyowners and to do nothing that interfered with, injured or deprived them

of their rights and benefits under their contracts.

       179.       Defendants breached their covenant of good faith and fair dealing.

                            3.      COMMON LAW FRAUD (NATIONAL CLASS )

       180.       Plaintiffs reallege and incorporate by reference the preceding paragraphs.

       181.       NML engaged in the species of fraud known to the law as either fraud in the essence

or fraud in the factum. It occurs where there is a “misrepresentation as to the character or essential

terms of a proposed contract” and a party signs the contract without knowing or having a

“reasonable opportunity to know of its character or essential terms.” Restatement (Second) of

Contracts § 163 comment a (1981).

       182.       NML’s QLTCI Contracts were also illusory by reason of its unilateral alterations

of their terms.

       183.       Because the Contract type was determined by Congress, which provided federal tax

benefits to encourage their sale, NML was required to strictly comply with their essential terms,

as established by the Code and the IRS QLTCI Regulation. Plaintiffs and the Rule 23 National



                                       43
         Case 2:20-cv-01090-BHL Filed 07/16/20 Page 43 of 48 Document 1
Class (inclusive of the Texas Subclass) did not know and could not have known that NML

materially altered the Contracts it sold from the type of QLTCI Contract that is required by law.

               4.     TEXAS DECEPTIVE, UNFAIR AND PROHIBITED PRACTICES
                      IN THE BUSINESS OF INSURANCE A CT (TEXAS S UBCLASS)

       184.    Plaintiffs reallege and incorporate by reference the preceding paragraphs.

       185.    Sec. 541.003, Tex. Ins. Code, “Unfair Methods of Competition and Unfair or

Deceptive Acts or Practices Prohibited,” provides that “[a] person may not engage in this state in

a trade practice that is defined in this chapter as or determined under this chapter to be an … unfair

or deceptive act or practice in the business of insurance.”

       186.    Sec. 541.051, TIC, Misrepresentations Regarding Policy or Insurer, provides as

follows:

       It is … an unfair or deceptive act or practice in the business of insurance to: (1) make,
       issue or circulate or cause to be made, issued or circulated a[] … statement misrepresenting
       with respect to a policy issued or to be issued: (A) the terms of the policy; (B) the benefits
       or advantages promised by the policy, among other things.

       187.    Sec. 541.061, TIC, Misrepresentation of Insurance Policy, provides as follows:

        “It is …an unfair or deceptive act or practice in the business of insurance to misrepresent
       an insurance policy by: making an untrue statement of material fact; failing to state a
       material fact necessary to make other statements not made misleading, considering the
       circumstances under which the statements were made; making a statement in a manner that
       would mislead a reasonably prudent person to a false conclusion of a material fact; making
       a material misstatement of law; or failing to disclose a matter required by law to be
       disclosed, including failing to make a disclosure in accordance with another provision of
       this code.”

       188.    Defendants’ violated §§541.051 and 541.061 TIC by making, issuing and

circulating statements that misrepresented the policy terms, benefits, and advantages and failed to

state material facts necessary to make other statements not misleading in a manner that would

mislead a reasonably prudent person to false conclusions; making material misstatements of law,

and by failing to disclose matters required by law to be disclosed.



                                         44
           Case 2:20-cv-01090-BHL Filed 07/16/20 Page 44 of 48 Document 1
       189.     For purposes of §§541.051 and 541.061, Defendants’ violations occurred on

August 3, 2018, the date Plaintiffs were damaged by having to respond to NML’s unlawful demand

that they make the elections required by its letter of May 2, 2018.

       190.     NML acted with fraud, malice, or gross negligence as those terms are used in Tex.

Civ. Prac. & Rem. Code §41.00.

                                         REQUEST FOR RELEIF

       WHEREFORE, Plaintiffs, on their behalf and on behalf of the proposed Class, demand

joint and several judgments against Defendants, that grants Plaintiffs, the Rule 23 National Class

and Texas Subclass, including, but not limited to:

       A. Orders that this suit may be maintained as a class action with subclass, declares that

Plaintiffs are proper representatives of the Rule 23 National Class and Texas Subclass, and directs

that reasonable notice of this suit be given to Class Members under Rule 23(c)(2) in one notice

package;

       B. Grants Plaintiffs and the Rule 23 National Class, and Texas Subclass as available,

equitable relief in the nature of disgorgement, restitution, and the creation of a constructive trust

to remedy Defendants’ unjust enrichment;

       C. Grants Plaintiffs and the Rule 23 National Class, and Texas Subclass where appropriate,

rescission and restitutionary damages, statutory damages, actual damages and, where applicable,

multiple or punitive, or both, damages in an amount to be determined at trial, including interest,

and;

       D.     Grants Plaintiffs and the Rule 23 National Class/Texas Subclass their costs of

investigation and reasonable attorneys' fees as provided by law; and, such further relief as the court

deems just and proper.




                                         45
           Case 2:20-cv-01090-BHL Filed 07/16/20 Page 45 of 48 Document 1
                                          JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs, on behalf of

themselves and the proposed Rule 23 National Class and Texas Subclass, demand a trial by jury

on all issues so triable.




                                        46
          Case 2:20-cv-01090-BHL Filed 07/16/20 Page 46 of 48 Document 1
Dated: July 16, 2020                  Respectfully submitted,

                                      /s Timothy W. Burns
                                      Timothy W. Burns
                                      State Bar No. 1068086
                                      Jesse J. Bair
                                      State Bar No. 1083779
                                      BURNS BOWEN BAIR LLP
                                      One South Pinckney Street, Suite 930
                                      Madison, Wisconsin 53703
                                      Telephone: 608-286-2302
                                      tburns@bbblawllp.com
                                      jbowen@bbblawllp.com
                                      jbair@bbblawllp.com
                                      fbowen@bbblawllp.com

                                      Gary Lynch (pro hac vice forthcoming)
                                      Katrina Carroll (pro hac vice forthcoming)
                                      Ed Ciolko (pro hac vice forthcoming)
                                      CARLSON LYNCH
                                      1133 Penn Avenue
                                      5th Floor
                                      Pittsburgh, PA 15222
                                      Tel. (412) 322-9243
                                      glynch@carlsonlynch.com
                                      kcarroll@carlsonlynch.com
                                      ECiolko@carlsonlynch.com

                                      Michael J. Freed (pro hac vice forthcoming)
                                      Robert J. Wozniak, Jr. (pro hac vice
                                      forthcoming)
                                      FREED KANNER LONDON & MILLEN
                                      LLC
                                      2201 Waukegan Rd, Suite 130
                                      Bannockburn, IL 60015
                                      Tel. (224) 632-4500
                                      mfreed@fklmlaw.com
                                      rwozniak@fklmlaw.com




       Case 2:20-cv-01090-BHL Filed 07/16/20 Page 47 of 48 Document 1
                               Jonathan M. Jagher (pro hac vice
                               forthcoming)
                               FREED KANNER LONDON & MILLEN
                               LLC
                               923 Fayette Street
                               Conshohocken, PA 19428
                               Tel. (610) 234-6487
                               jjagher@fklmlaw.com

                               Attorneys for Plaintiffs




Case 2:20-cv-01090-BHL Filed 07/16/20 Page 48 of 48 Document 1
